DETAILED ACTION
Legal Basis of Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Status of the Application
This action is in response to the Request for Continued Examination on January 19, 2021.  Claims 17, 27-28 and 30-31 have been canceled.  Claims 32-36 have been added.  Claims 1, 5, 18 and 29 have been amended.  Claims 1-2, 5-12, 16, 18, 29 and 32-36 are currently pending and have been examined in the application.  This communication is the sixth (7th) action on the merits.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-12, 16 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claim 1, the claim limitations “a communication system, communicatively coupled to the customer registration device, configured to detect… send… receive… and transmit” and “CRM system is further configured to generate…” has been analyzed to determine whether they should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claim should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses the non-structural substitute terms “a communication system”, coupled with functional language “configured to detect… send… receive... and transmit …” and “a CRM system” coupled with functional language “configured to generate…” without reciting sufficient structure 
	A review of the specification does not show definite structures for the “a communication module, communicatively coupled to the customer registration device, configured to detect… send… receive… and transmit” and “the CRM application is further configured to generate…”.”  Therefore, the claim is indefinite.  Claims 2, 5-12, 16 and 32 by being dependents of Claim 1 are also rejected
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-12, 16-18 and 27-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claims 1-2, 5-12, 16-18 and 27-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1-2, 5-12, 16-18 and 27-31 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a system, which is a statutory category of invention and independent claim 18 is directed towards a method.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The claim limitations that set forth these abstract ideas are: process transactions of a customer and generate one or more invoices including transactional data corresponding to the processed transactions of the customer; receive customer data from the customer for registering the customer; send a message to the customer that enables the customer to enter the customer data upon the detected presence of the customer, receive the customer data, and transmit a registration request including the customer data; receive the customer data of the registered customer, and transmit the customer data, to register the customer and upon registration of the customer; indicate arrival of the registered customer at the store in response to the message received and display a transactional screen  generated; select one or more applicable rules from a rule engine based on the customer data and transactional data; generate one or more customized offers for the customer based on the one or more applicable rules, the customer data and the transactional data; and transmit the one or more customized offers for the customer; and transmit the one or more customized offers.  These limitations encompass commercial interactions including, marketing, sales activities, or behaviors, and business relations; as well as managing personal behavior or interactions between people including following rules or instructions, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).. Also, detect a presence of the customer registration device as the customer enters the store; and upon the detected presence of the customer registration device, comprise performance of the limitations in the mind (an observation, judgment) but for the recitation of generic computer components, and therefore, are directed to the abstract grouping of Mental Processes.  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim merely uses a computer as a tool to perform an abstract idea and/or describing how to generally “apply” the concept, of registering a user with an application and providing an offer to a customer to facilitate a purchase, in a computer environment.  In particular, the limitations referring to a retail processing device located in a store; a customer relationship management (CRM) system executing a CRM application;  a customer registration device that receives via a user interface, with the CRM application;  a communication system, communicatively coupled to the customer registration device, via short- range wireless communication, customer registration device including a web link, from the customer registration device; a local server, located in the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)).  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations of a retail processing device system, coupled to the customer registration device, via short- range wireless communication, a web link, a local server, and a processor do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, and does no more than employ the computer as a tool to automate and/or implement the abstract idea.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2, 4-12, 16-17 and 27-29 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 16, 18, 29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad (US Patent Publication 2011/0302016) in view of Boal (US Patent Publication 2014/0180826) in further view of Gala (US Patent 8719086).
A.	In regards to Claims 1 and 18, Haddad discloses a customer engagement system and computer-implemented method, comprising: 
	a retail processing device located in a store, configured to process transactions of a customer; Haddad Fig. 4 [0059 Ln. 1-4];
	a customer relationship management (CRM) system executing a CRM application; the Mobile Phone Interface could be an application on phones equipped with Internet access, to avoid multiple SMS messages sent back and forth. In this embodiment, the phone accesses a web screen that includes a field for the customer to enter the same 4 to 6 character retailer loyalty programme ID. Upon entering the ID, the screen displays the retailer's full name, location, the cost of joining the progrannne, etc];

	a communication system, communicatively coupled to the customer registration device, configured to receive the customer data from the customer registration device and transmit a registration request including the customer data to a local server; Haddad [0074-75: central server receive mobile phone initiated, electronically generated requests from users wishing to enroll in a retailer's loyalty program; 0076 : server sends the request received to the retailer's system, accompanied with the customer's pre-provided enrolment details];
	the local server, located in the store and communicatively coupled to the retail processing device and to the communication system, configured to receive the customer data of the registered customer from the communication system, to transmit the customer data to the CRM system for registration of the customer with the CRM application, and to transmit the customer data to the retail processing device upon registration of the customer with the CRM application; see at least Haddad [0076 - central server sends the request received to the retailer's system, accompanied with the customer's provided enrollment details; 0069 – customer is also requested to provide billing information and payment details so that they can be billed (invoiced) for any fees that retailers charge upon enrollment];
	Haddad does not specifically disclose, and generate one or more invoices including transactional data corresponding to the processed current transactions of the customer; this is disclosed by Boal Fig. 1, [0092];
	detects a presence of the customer registration device via short-range wireless communication as the customer enters the store, sends a message to the customer registration device including a web link that enables the customer to enter the customer data upon the detecting the presence of the customer registration device; this is disclosed by Boal [0212: consumer initiating interaction with a device by engaging in a task that triggers execution of 
	the local server, located in the store and communicatively coupled to the retail processing device and to the communication module; this is disclosed by Boal, Fig. 5, see at least [0649];
	the CRM system is further configured to: 
	select one or more applicable rules from a rule engine based on the customer data and transactional data; this is disclosed by Boal [0131: creation of dynamic offers, whose terms vary for different consumers or products in accordance with rules defined through the offer definition interface; 0460 - the criteria (rules) used to select offers may be selected based upon one or more of: the one or more items involved in the transaction, transaction date and/or time, amount spent, consumer preferences, consumer purchase history, or consumer offer redemption history];
	and generate one or more customized offers for the customer based on the one or more applicable rules, the customer data and the transactional data; this is disclosed by Boal, see at least [0470: the consumer may launch a mobile coupon client on a smartphone; 0460 - the criteria used to select offers selected based upon one or more of: the items involved in the transaction, transaction date and/or time, amount spent, consumer preferences, consumer purchase history, or consumer offer redemption history

	and the communication system is further configured to transmit the one or more customized offers to the retail processing device; this is disclosed by Boal, see at least [0507: central sales hub sends [offer] information, along with item information and pricing information to the point-of-sales];
	before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Haddad with the teachings from Boal with the motivation to provide offers comprising a request for a receipt, or a web page based on context derived from a consumer entity, such as previous events related to the consumer entity, transaction data, location data, demographic information, and so forth. Boal [0383].
	wherein the retail processing device is further configured to indicate arrival of the registered customer at the store in response to the message received from the communication, system, display a transactional screen that indicates the transactional data, and automatically associates the customer data with the one or more invoices generated by the retail processing device.  This is disclosed by Gala Fig. 10D, [Col. 13 Ln 62-63: system can be configured to detect when a user enters a business; Col. 56 Ln 29-31: ordering system configured to display or pop-up the CRM interface when the ordering system receives a check-in notification; Ln. 34-35: system can be configured to automatically display customer related information; Ln 41-43: CRM interface can pop up over a portion of a point of sale terminal screen while still displaying other items in other areas of the screen; Ln 46-47: employee utilize the CRM information while taking the order from the customer (current transactional data)].

B.	In regards to Claim 2, Haddad discloses, wherein the retail processing device comprises a point of sale (POS) device, a tablet computer, a mobile communication device, a mobile POS device, a client device, or combinations thereof.  See at least Haddad Fig. 3, [0087 Ln. 1-2].
C.	In regards to Claim 5, Haddad discloses, receive, in response to the registration request, a notification indicative of successful registration of the customer with CRM application; Haddad [0081 - message informing the customer that enrollment was successful];
	and transmit, in response to the notification, the customer data of the registered customer to the local server for transmission to the retail processing device. Haddad [0043];
D.	In regards to Claim 6, Haddad discloses, wherein the customer registration device is configured to receive the customer data from the customer via a web based application.  Haddad [0062].
E.	In regards to Claim 7, Haddad discloses, wherein the customer registration device comprises a tablet computer, a personal digital assistant (PDA), a personal computer, a kiosk, a smart phone, or combinations thereof.  Haddad [0064].
F.	In regards to Claims 8 and 34, Haddad does not specifically disclose, wherein the customer registration device is configured to identify a location of the customer via a location detection system. This is disclosed by Boal [0214 Ln. 1-3].  The motivation being the same as that set forth above in claim 3.
G.	In regards to Claims 9 and 35, Haddad discloses, wherein the customer data comprises a name of the customer, an age of the customer, a contact telephone number of the customer, an address of the customer, an email address of the customer, preferences of customer, 
H.	In regards to Claim 10, Haddad does not specifically disclose, wherein the local server is configured to communicate with the retail processing device through a communication protocol.  This is disclosed by Boal [0820 – each of the foregoing types of networks that could be used to transmit or receive information from data processing systems and logic modules utilizes various communication protocols, including protocols for establishing connections, transmitting and receiving data].
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Haddad with the teachings from Boal with the motivation to enable the server components to rely upon any suitable protocol or application language as the use of many different servers may include or be coupled to a variety of different components for implementing the techniques described. Boal [0736].
I.	In regards to Claim 11, Haddad does not specifically disclose, wherein the communication protocol comprises an extensible messaging and presence protocol (XMPP), a web socket, a hypertext transfer protocol (HTTP) socket, or combinations thereof.  This is disclosed by Boal [0820 - e.g., voice, data files, HTTP data].  The motivation being the same as stated in claim 10 directly above.
J.	In regards to Claim 12, Haddad does not specifically disclose, wherein the retail processing device is identified by the local server with a POS identification number using a look-up table, a rule-based system, an identification algorithm, or combinations thereof.  This is disclosed by Boal [0708 - transaction log table includes the fields: transaction identifier, master customer identifier, store identifier, retailer customer identifier, register identifier, etc.].  The motivation being the same as that set forth above in claim 3.
K.	In regards to Claims 16 and 36, Haddad does not specifically disclose, wherein the one or more customized offers comprise one or more product offers, discount coupons, award 
L.	In regards to Claims 29 and 33, Haddad does not specifically disclose, wherein the local server is further configured to: facilitate redemption of the one or more customized offers in response to receiving the one or more customized offers.  This is disclosed by Boal, see at least [0507 – send offer information, along with item information and pricing information to the point-of-sales so as to allow item to be redeemed].  The motivation being the same as that set forth above in claim 1.
M.	In regards to Claim 32, Haddad discloses, wherein the CRM system is a cloud-based system.  See at least Haddad Fig. 1, [0088].



Response to Applicant’s Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	The 35 U.S.C. § 112 rejection are withdrawn in light of Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1, 18 and 27
B.	Applicant’s arguments regarding the 35 U.S.C. § 103 rejection that the references do not disclose or make obvious that a CRM system is configured to select one or more applicable rules from a rule engine based on the customer data and transactional data and generate one or more customized offers for the customer.  The Examiner respectfully disagrees.  Boal depicts a CRM system, see FIG. 16 and [0153] (Endpoints 1610-1616 are examples of some of a variety of data processing systems or logic modules that a consumer may use to interact with offer distribution system); and discloses that the creation of dynamic offers, whose terms will vary for different consumers or 
	Applicant's argument regarding claim 18 is rejected accordingly to independent claim 1.
	Applicant's argument regarding dependent claims are also rejected accordingly to independent claims 1 and 18.
C.	Applicant argues regarding the 35 U.S.C. § 101 rejection that each of the claims, when considered as a whole, integrate the abstract idea into a practical application of that judicial exception (pp 11-14).  The Examiner respectfully disagrees.  The claims recite limitations which fall under the grouping of Certain Methods of Organizing Human Activity and Mental Processes enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  Taken as whole, the recited additional limitations do not integrate the abstract idea into a practical application and furthermore, do not amount to significantly more.  As such the claims set forth and are comprised of abstract ideas.  See 101 analysis above.
	That the claims are directed towards “enabling real-time registration of customers in a retail store, decreasing the number of anonymous bills generated in the store, reducing cash counter queues as a cashier on the POS devices is not required to register the customers while processing the purchases of each customer, and reducing incorrect entry of the customer registration data,” and selects rules from a rule engine based on the customer data and transactional data to generate one or more customized offers for the customer, are not additional elements that would integrate the abstract idea into a practical application but rather describe the abstract idea itself.  These features address a business concern rather than a technological problem and do not proffer any functionality that improves a computer, a network 
	As such, the claims considered singularly and in combination as a whole, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the Examiner considers that the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).